united states securities and exchange commission Washington, D.C. 20549 form 8-k current report Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2014 Royal Hawaiian Orchards, L.P. (Exact name of registrant as specified in its charter) Delaware 1-9145 99-0248088 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 688 Kinoole Street, Suite 121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-661-6304 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On December 15, 2014, the Partnership executed an Eleventh Amendment to Revolving Loan Promissory Note and an Eighth Amendment to Fourth Amended and Restated Credit Agreement with the Partnership’s existing lender, American AgCredit, PCA. Under the terms of these documents, the maturity date of the revolving credit facility is extended from December 15, 2014 to January 30, 2015. The term loan from the same lender has not been affected. Item 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The Partnership executed amendments to its credit agreements as disclosed in Item 1.01, above. Item 9.01 Exhibits Exhibit 10.1 Eleventh Amendment to Revolving Loan Promissory Note dated December15, 2014 Exhibit 10.2Eighth Amendment to Fourth Amended and Restated Credit Agreement dated December 15, 2014 signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Royal Hawaiian Orchards, L.P. (Registrant) Date: December 16, 2014 By: Royal Hawaiian Resources, Inc. Managing General Partner By: /s/ Scott C. Wallace Scott C. Wallace President, Chief Executive Officer and Chief Accounting Officer Exhibit Index Exhibit No. Description Exhibit 10.1 Eleventh Amendment to Revolving Loan Promissory Note dated December15, 2014 Exhibit 10.2 Eighth Amendment to Fourth Amended and Restated Credit Agreement dated December 15, 2014
